                       UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA ex rel.;                )
SUZANNE ALT, et al.,                             )     Case No. 3:16-cv-0549
                                                 )     (Consolidated)
         Plaintiffs,                             )
                                                 )     JUDGE TRAUGER
vs.                                              )
                                                 )
ANESTHESIA SERVICES ASSOCIATES,                  )
PLLC, et al.,                                    )
                                                 )
         Defendants.                             )

           DEFENDANT RUSSELL S. SMITH, D.C.’S MEMORANDUM OF LAW
                     IN SUPPORT OF MOTION TO DISMISS

         Defendant Russell S. Smith (“Defendant” or “Dr. Smith”) respectfully submits this

Memorandum of Law in Support of his contemporaneously-filed Motion to Dismiss. In further

support of this Motion, Dr. Smith states as follows:

                               PROCEDURAL BACKGROUND

         This matter was originally brought as a qui tam action by relator Suzanne Alt on March 9,

2016. Doc. 1. It was consolidated with several other pending qui tam actions on April 15, 2019.

Doc. 42. The United States stated its intent to intervene in the consolidated action on April 22,

2019. Doc. 43. The State of Tennessee announced its intent to intervene on that same day. Doc.

44. On July 22, 2019 the United States of America and the State of Tennessee filed its

Consolidated Complaint in Intervention which, for the first time, added Dr. Smith as a defendant

to the action. Doc. 65. Relators Suzanne Alt and Allison Chancellor filed Amended Complaints

on July 22, 2019. Docs. 63, 66. Dr. Smith files the Motion to Dismiss and contemporaneous

Memorandum of Law in Support in response to the Consolidated Complaint as well as the

amended complaints of the relators.

                                                 1

      Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 1 of 21 PageID #: 759
                                 FACTUAL BACKGROUND

       The United States of America and the State of Tennessee (“Plaintiffs”) brought this action

under the False Claims Act, 31 U.S.C. § 3729, et seq. (the “FCA”); the Tennessee Medicaid False

Claims Act, Tenn. Code Ann. §§ 71-5-182 to -185 (the “TMFCA”), the Federal Priority Statute,

31 U.S.C. § 3713, and common law theories of payment by mistake, unjust enrichment, and fraud

against a number of defendants. The Plaintiffs allege that the defendants, Anesthesia Services

Associates, PLLC d/b/a Comprehensive Pain Specialists (“CPS”), Peter B. Kroll, M.D. (“Dr.

Kroll”), John Davis (“Mr. Davis”), Stephen R. Dickerson, M.D. (“Dr. Dickerson”), Gilberto A.

Carrerro, M.D. (“Dr. Carrerro”), and Russell S. Smith, D.C. (“Dr. Smith”) either submitted false

claims or caused others to submit false claims for urine drug tests, genetic testing, and

psychological testing. See generally Complaint, Doc. 65.

       In support of these claims, Plaintiffs allege a wide-ranging scheme perpetrated by the main

physician-owners of CPS, Dr. Dickerson, Dr. Carrero, and Dr. Kroll (the “physician-owners”), and

John Davis, the Chief Executive Officer. Specifically, the Complaint alleges that CPS through

Davis and its physician-owners implemented unlawful policies and procedures which resulted in

the submission and payment of false claims by the federal and state healthcare programs. Id., ¶¶

3, 4, 6. Dr. Dickerson was a founding member of CPS when it was formed as Skyline Anesthesia

Services, PLLC in July 2000. Id., ¶ 75. Dr. Carrero joined the company in 2004 and Dr. Kroll

joined in 2007. Id., ¶¶ 76, 79. Mr. Davis became CEO in 2011 and after that time, the Plaintiffs

allege that CPS’s scheme to submit false claims began in earnest. Id., ¶ 82.

       Plaintiffs allege that CPS, through Davis and the physician-owners took steps to ensure

providers were ordering medically unnecessary testing including, instituting a “standing order”



                                                2

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 2 of 21 PageID #: 760
whereby urine drug testing was performed on virtually every single patient regardless of patient

risk levels. Id., ¶ 4. The standing order was allegedly executed by Dr. Kroll and Dr. Dickerson.

Id., ¶ 134. CPS further maximized its profits by opening its own testing facility beginning in 2012

where urine drug testing was performed. Id., ¶¶ 123–33. Following the success of this program,

CPS, through Davis and the physician-owners expanded its policies and procedures to include

submission of claims for genetic blood testing and psychological testing which allegedly did not

meet requirements for payment and which were not medically necessary. Id. at ¶ 6.

       In further support of this scheme, Plaintiffs allege that Davis, with the knowledge of the

CPS physician-owners, adopted a bonus program which incentivized CPS’s mid-level providers

to order urine drug testing, genetic testing, and psychological testing as well as other ancillary

services. Id., at ¶ 7. The physician-owners and Davis allegedly produced and promulgated urine

drug screening guidelines which resulted in the over-utilization of these tests which the Plaintiffs

allege were not medically necessary. Id., ¶ 166. The Complaint further alleges that Davis himself

altered codes submitted by the providers, implemented a policy to obtain reimbursement to bill for

non-reimbursable acupuncture, and entered into a scheme that allowed him to receive kickbacks

for referring durable medical equipment (“DME”) to CCC Medical. Id., ¶ 12. As a result of this

scheme, the Plaintiffs allege that Dr. Dickerson directly submitted over seven hundred and fifty

(750) false claims, Dr. Carrero directly submitted approximately eight hundred (800) false claims,

and Dr. Kroll directly submitted or caused to be submitted over fifteen hundred (1500) false claims.

Id., ¶¶ 15–17.

       In comparison to the detailed allegations against CPS, Mr. Davis, and the physician-owners

of CPS, the Complaint generally alleges that Dr. Smith is a chiropractor who did not personally

treat patients at CPS. Id., ¶ 8. The Complaint alleges that CPS purchased Dr. Smith’s clinic. Id.



                                                 3

   Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 3 of 21 PageID #: 761
Following CPS’s purchase of Dr. Smith’s clinic, Dr. Smith continued to oversee the day-to-day

management of this clinic and two other clinics. Id. The Complaint does not allege that Dr. Smith

owned any part of CPS, had control or input into CPS’s policies and procedures, instituted the

standing orders regarding urine drug testing, ordered urine drug testing, psychological testing, or

genetic testing for any patients whether medically necessary or not, or directly submitted false

claims for medically unnecessary tests. Rather, the Complaint states in conclusory terms that,

because of his compensation arrangement with CPS, Dr. Smith pressured providers at his clinic to

perform medically unnecessary tests and that CPS was aware that he was pressuring his providers,

resulting in his termination from CPS. Id. at ¶¶ 282–85. The Complaint also concludes, in

summary fashion, that Dr. Smith directly benefited from the submission of the allegedly false

claims. Id. at 198.

         The Complaint also references the qui tam action filed by Dr. Smith and directly adopts

and cites the claims identified by Dr. Smith in that action as evidence of Dr. Smith’s

wrongdoing - despite the fact that Dr. Smith alleged that CPS, not Dr. Smith, submitted false

claims. Id. at ¶ 210. Dr. Smith, along with two other relators, filed a qui tam action in the United

States District Court for the Eastern District of Tennessee against CPS asserting that CPS adopted

policies and procedures which led to medically unnecessary urine drug testing. Doc. 1, Case No.,

3:18-cv-01025 (M.D. Tenn.).1             That case was ultimately transferred to this court. In that

Complaint, the relators, including Dr. Smith, identified specific allegedly false claims that CPS

submitted. Id., ¶ 55. Relying on that document, the Plaintiffs recited those claims in its

Consolidated Complaint in Intervention. Doc. 65, ¶ 210. On April 23, 2019, the United States of




1
 The Court may take judicial notice of this Complaint because it is a public record. A court may take notice of “public
records, including judicial proceedings.” Winget v. JP Morgan Chase Bank, NA, 537 F.3d 565, 576 (6th Cir. 2008).

                                                          4

    Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 4 of 21 PageID #: 762
America and the State of Tennessee ultimately declined to intervene in the action brought by Dr.

Smith and the action was dismissed. Case No. 3:18-cv-01025, Docs. 28, 29.

        Relying on the conclusory allegations contained in the Consolidated Complaint in

Intervention and CPS’s wrongdoing identified by Dr. Smith in his qui tam action, the Plaintiffs

seek to hold Dr. Smith liable for the actions of the physician-owners and other providers at CPS.

Because the Plaintiffs have not adequately alleged the causal connection between Dr. Smith’s

actions and the submission of false claims to the government, the Plaintiffs’ action should be

dismissed.

                                       LEGAL STANDARD

        In deciding a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the court must “construe the complaint in the light most favorable to the

plaintiff, accept [the] allegations as true, and draw all reasonable inferences in favor of the

plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). A complaint’s allegations,

however, “must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). To establish the “facial plausibility” required to “unlock the

doors of discovery,” the plaintiff cannot rely on “legal conclusions” or “[t]hreadbare recitals of the

elements of a cause of action,” but instead, the plaintiff must plead “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). “[O]nly a complaint that states a plausible claim

for relief survives a motion to dismiss.” Id. at 679.

        “To state a claim under the FCA, the plaintiff must sufficiently plead: [1] that the defendant

made a false statement or created a false record [2] with actual knowledge, deliberate ignorance,

or reckless disregard of the truth or falsity of the information; [3] that the defendant . . . submitted



                                                   5

   Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 5 of 21 PageID #: 763
a claim for payment to the federal government . . . and [4] that the false statement or record [was]

material to the Government’s decision to make the payment.” United States ex rel. Sheldon v.

Kettering Health Network, 816 F.3d 399, 408 (6th Cir. 2016) (alterations omitted); see also 31

U.S.C. § 3729(a)(1)(A), (B), and (G).      The TMFCA is substantively similar to the FCA and

analysis of the FCA claims apply equally to claims arising under the TMFCA. See United States

ex rel. Dennis v. Health Mgmt. Assoc., Case No. 3:09-cv-00484, 2013 U.S. Dist. LEXIS 5212, *17

(M.D. Tenn. Jan. 14, 2013). (“The claims under the TMFCA are likewise co-extensive with those

asserted under the FCA; therefore, the FCA analysis also applies to the relator’s claims under the

TMFCA.”).

       Further, a complaint alleging violations of the False Claims Act must also comply with

Rule 9(b)’s requirement that fraud be pled with particularity. Chesbrough v. VPA, P.C., 655 F.3d

461, 466 (6th Cir. 2011) (citing United States ex rel. Yuhasz v. Brush Wellman, Inc., 341 F.3d 559,

563 (6th Cir. 2003)). Rule 9(b) requires that, in alleging fraud under the FCA, a relator must state

with particularity the circumstances constituting the alleged misconduct. Id. (citing United States

ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493, 509 (6th Cir. 2007)). Moreover, “pleading

an actual false claim with particularity is an indispensable element of a complaint that alleges a

FCA violation in compliance with Rule 9(b).” Bledsoe, 501 F.3d at 504. As the Sixth Circuit has

explained, a fraudulent claim itself “is the sine quo non of a False Claims Act violation.” United

States ex rel. Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 878 (6th Cir. 2006).

       Accordingly, to properly plead fraud under the FCA, a plaintiff must allege with

particularity: (1) “the time, place, and content of the alleged misrepresentation” (including a

specific fraudulent claim(s)); “the fraudulent scheme,” (3) the defendant’s fraudulent intent, and

(4) the resulting injury of inducing the government to pay a false claim to the defendant. Bledsoe,



                                                 6

   Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 6 of 21 PageID #: 764
501 F.3d at 504; U.S. ex rel. Snapp. Inc. v. Ford Motor Co., 532 F.3d 496, 504 (6th Cir. 2008).

For each “false scheme” alleged, a plaintiff must plead with particularity each scheme and provide

specific examples of fraudulent conduct for each scheme. Bledsoe, 501 F.3d at 509; U.S. ex rel.

White v. Gentiva Health Servs., No. 3:10-cv-394, 2014 U.S. Dist. LEXIS 86156, *15 (E.D. Tenn.

June 25, 2014). Further, “where a relator alleges a complex and far-reaching scheme,” that

includes a “long chain of casual links from defendants’ conduct to the eventual submission of false

claims” . . . “Rule 9(b) requires relators to adequately allege the entire chain—from start to finish—

to fairly show defendants caused false claims to be filed.” United States ex rel. Ibanez v. Bristol-

Myers Squibb Co., 874 F.3d 905, 914–15 (6th Cir. 2017).

                                      LEGAL ARGUMENT

      I.          The Complaint’s Allegations are Insufficient to Hold Dr. Smith Liable for
                  Allegedly False Claims Submitted by Others.

           The Complaint seeks to hold Dr. Smith liable for all of the purportedly false claims

submitted by CPS providers and mid-levels across CPS’s sixty office locations in twelve states

solely based on his managerial position at three of CPS’s clinics in East Tennessee. The

Complaint, however, assumes Dr. Smith’s liability in conclusory fashion based on his managerial

role of the three clinics without identifying the “causal links” from his conduct to the submission

of false claims. Further, the Complaint infers that Dr. Smith acted with the required knowledge

under the FCA because he managed the clinics and received compensation from CPS. FCA claims

require more than just conclusory statements and broad inferences and accordingly, the claims

against Dr. Smith should be dismissed.




                                                  7

   Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 7 of 21 PageID #: 765
           A.      Plaintiffs fail to plead the causal link between Dr. Smith’s conduct and the
                   submission of false claims with the required particularity.

       The Complaint does not allege that Dr. Smith directly submitted false claims. Indeed, it

specifically alleges that Dr. Smith was not involved with providing patient care at all during his

employment with CPS. Doc. 65, ¶ 8. Rather, the Complaint alleges that Dr. Smith knowingly

presented false claims to the government by causing others, including CPS providers and mid-

levels, to submit urine drug tests, genetic tests, and psychological tests which were not medically

necessary in violation of Section 3279(a)(1)(A) of the FCA. In support of this claim, the Plaintiffs

state in conclusory fashion that Dr. Smith “pressured” the providers in his clinic to order

unnecessary testing and submit those claims for the government because he has a “financial

incentive” to do so. Doc. 65, ¶ 8. However, the Plaintiffs have failed to adequately plead the

causal connection between Dr. Smith’s conduct and the submission of an actual false claim to the

government and accordingly, Plaintiffs’ claims should be dismissed.

       Section 3729(a)(1)(A) of the FCA prohibits “knowingly present[ing], or caus[ing] to be

presented, a false or fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a)(1)(A). “A

claim under § 3729(a)(1)(A) ‘requires proof that the alleged false or fraudulent claim was

presented to the government.’” Bristol-Myers Squibb, 874 F.3d at 914 (quoting United States ex

rel. Marlar v. BWXT Y-12, LLC, 525 F.3d 439, 445 (6th Cir. 2008). As the Sixth Circuit has

explained, this is a “stringent” requirement, particularly in cases where it is alleged that the

defendant caused a third party to submit false claims. Bristol-Myers Squibb, 874 F.3d at 914.

Merely alleging a fraudulent scheme is insufficient to survive a motion to dismiss. Rather, the

plaintiff “must provide a representative claim that describes each step with particularity.” Id. at

915.




                                                 8

   Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 8 of 21 PageID #: 766
       In Bristol-Myers Squibb, the relators alleged that two pharmaceutical companies engaged

in a complex scheme to improperly promote an antipsychotic drug. Id. at 911. Specifically, the

relators alleged that the companies engaged in a scheme to encourage providers to prescribe the

drug for unapproved uses and that as a result of the scheme, some of the off-label prescriptions

were paid for by government program. Id. As a result of this scheme, the relators filed a qui tam

alleging, among other claims, that the defendants violated Section 3792(a)(1)(A). The district

court granted the defendants’ motion to dismiss those claims and the Sixth Circuit affirmed. Id. at

915. The court noted that in order to properly allege a complex and wide-raging scheme, “the

complaint must allege specific intervening conduct” that “describes each step with particularity”

and culminates in a “representative claim” submitted as a result of the scheme. Id. Because

relators failed to adequately allege the causal link between the defendants’ scheme and a false

claim, the motion to dismiss was granted. Id. Thus, in order to adequately state a False Claims

Act violation, the plaintiffs must allege each causal connection, beginning with the defendant’s

conduct and culminating in the submission of a false claim to the government as a result of the

defendant’s actions.

       Further, conclusory allegations of each step in the scheme are insufficient to satisfy the

particularity requirements of Rule 9(b) as demonstrated by a recent case with similar facts to the

one at bar. The United States District Court for the Northern District of California recently granted

the defendants’ motion to dismiss in a case where the relators alleged that the defendants

systematically marketed urine drug testing machines by falsely representing that the machine could

perform quantitative drug testing when in fact the machines could only perform qualitative testing.

United States v. Carolina Liquid Chemistries, Corp., Case No. 13-cv-01497, 2019 U.S. Dist.

LEXIS 118400 (N.D. Cal. July 19, 2019). Relators alleged that providers, relying on the



                                                 9

   Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 9 of 21 PageID #: 767
manufacturer’s coding instructions and marketing materials, submitted numerous false claims

overcharging Medicare and Medicaid for the services actually performed. Id. at *2–3. Despite

noting that the government had alleged “the reason the alleged marketing was fraudulent,

identifying specific codes that should not have been paid, and the precise amounts that the

government would have overpaid,” the court still granted defendants’ motion to dismiss because

the complaint failed to describe the allegedly fraudulent marketing activities with the particularity

required by Rule (b). Id. at *20. The court held “[a] particularized scheme, absent sufficient

details to show that it took place is insufficient to satisfy Rule 9(b).” Id. at *21. Merely alleging

that fraudulent activity took place was insufficient, the government was required to allege the

“who, what, when, where and how of the alleged fraud.” Id.

       Reviewing the Plaintiffs’ Complaint in this light, the conclusory allegations against Dr.

Smith are wholly insufficient to state a claim under the FCA. The Complaint does not allege that

Dr. Smith was an owner of CPS or held any leadership position at CPS. It does not allege that he

instituted or approved the standing order which required quantitative urine drug testing on each

sample. It does not allege that he instituted or approved any other policy or procedure that resulted

in the submission of false claims do the government. Rather, the Plaintiffs generally allege that

CPS purchased a clinic from Dr. Smith and asked him to manage two more. The Complaint further

alleges under his compensation arrangement with CPS, he was incentivized to pressure the

providers at his clinics to order medically unnecessary tests. Doc. 65, ¶ 92. The Plaintiffs further

allege that Dr. Smith did pressure his providers to perform unnecessary tests and admitted that

CPS submitted false claims to the government for tests performed at his facility.

       Importantly, however, the Complaint provides no details regarding Dr. Smith’s allegedly

fraudulent conduct. It does not allege how he pressured his providers—whether through verbal



                                                 10

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 10 of 21 PageID #: 768
reminders or written policies or any other tactic. It does not allege what providers he allegedly

pressured or even when and where this alleged pressure took place. Much like the plaintiff in

Caroline Liquid, the government has alleged the existence of a “particularized scheme,” but fails

to plead adequate details showing the alleged fraudulent behavior actually took place. For this

reason, Plaintiffs’ FCA claims should be dismissed.

       Nor can the Plaintiffs rely on the alleged wrongdoing of other CPS providers to hold Dr.

Smith liable under the FCA for the false claims submitted by CPS. The FCA contains a “rigorous”

scienter requirement. Universal Health Servs., Inc. v. United States ex rel Escobar, 136 S. Ct.

1989, 2002 (2016). A person only “knowingly” submits a false claim if he does so with “actual

knowledge” or act in either “deliberate ignorance” or “reckless disregard of the truth or falsity of

the information.” 31 U.S. C. § 3729(b)(1). The Complaint does not allege that Dr. Smith was in

a position to approve CPS’s policies and procedures related to urine drug testing, genetic testing,

or psychological testing. It also does not allege that he was in a leadership position that would

give him access to all the billing activities of CPS’s providers. The Plaintiffs cannot impute the

knowledge or reckless disregard of CPS’s physician-owners to Dr. Smith in order to adequately

plead their claim against him. See, e.g. United States ex rel. Branhan v. Mercy Health Sys., Case

No. 98-3127, 1999 U.S. App. LEXIS 18509 (6th Cir. Aug. 5, 1999) (“Rule 9(b) does not permit a

plaintiff to allege fraud by indiscriminately grouping all of the individual defendants into one

wrongdoing monolith.”).

       Even if the Complaint adequately alleged that Dr. Smith engaged in fraudulent conduct

(which it does not), the Plaintiffs fail to adequately allege that false claims were actually submitted

as a result of Dr. Smith’s conduct. While it is true the Plaintiffs identify allegedly false claims

which were submitted by the CPS clinics that Dr. Smith managed, the Complaint does not allege



                                                  11

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 11 of 21 PageID #: 769
that these claims were submitted because of actions taken by Dr. Smith. As an initial matter, those

claims were identified by Dr. Smith in his qui tam action which the Intervening Plaintiffs chose

not to intervene in. Dr. Smith alleged that those claims were submitted by CPS as a result of the

policies and procedures adopted by CPS and its physician-owners. Case No. 3:18-cv-01025, Doc.

1, ¶ 55. That complaint did not allege that those claims were submitted as a result of any action

taken by Dr. Smith. However, the Plaintiffs here have adopted those claims, hoping to draw the

inference that Dr. Smith was either personally responsible for the submission of those claims or

caused those claims to be submitted by personnel at his clinics. Mere inference is insufficient to

plead an FCA claim. Plaintiffs “must identify a representative claim with specificity as to each

necessary component of the alleged scheme; identifying a claim that merely infers one or more of

these elements is inadequate.” Bristol-Myers Squibb, 874 F.3d at 920 (emphasis original). The

Plaintiffs must allege that an actual false claim was submitted through the conduct of the defendant.

“[P]leading an actual false claim with particularity is an indispensable element of a complaint that

alleges an FCA violation in compliance with Rule 9(b).” Bledsoe, 501 F.3d at 504. Further, “[i]n

a multifaceted scheme . . . the failure to allege which facet of the broader scheme is implicated in

a representative claim fails to give defendants fair notice of the specific conduct with which they

are charged.” United States ex rel. Roycroft v. GEO Grp., Inc., 722 Fed. Appx. 404, 408 (6th Cir.

2018). The Plaintiffs’ allegations do not meet this rigorous standard and accordingly, should be

dismissed.

       In sum, the Plaintiffs have failed to plead the essential causal connections between Dr.

Smith’s conduct and the submission of false claims to the government. The Complaint does not

identify the providers that Dr. Smith allegedly pressured, how he pressured those providers, or

when these events occurred. The lone conclusory allegation that Dr. Smith was incentivized to



                                                 12

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 12 of 21 PageID #: 770
pressure his providers to order unnecessary testing and did pressure his providers is insufficient to

plead fraud under 9(b). Further, Plaintiffs have not connected Dr. Smith’s alleged conduct with

an actual submission of a false claim to give rise to liability under the False Claims Act. Instead,

the Plaintiffs rely on claims already reported by Dr. Smith in a prior action, hoping to satisfy the

pleading requirements of 9(b) through inference alone. For these reasons, the claims against Dr.

Smith should be dismissed.

              B.      Plaintiffs’ Claims Under Section 3792(a)(1)(B) and (a)(1)(G) Should Be
                      Dismissed.

           Plaintiffs’ claims under Section 3729(a)(1)(B) against Dr. Smith fail for many of the same

reasons that the Section 3729(a)(1)(A) claims fail. Section 3729(a)(1)(B) imposes liability on

someone who “knowingly makes, uses, or causes to be made or used, a false record or statement

material to a false or fraudulent claim.” 31 U.S.C. § 3729(a)(1)(B) This section requires plaintiffs

to “plead a connection between the alleged fraud and an actual claim made to the government.”

Chesbrough, 655 F.3d at 473. Section 3729(a)(1)(B) does not itself impose liability for making

the false claim, but it requires one to have been made for the false records or statements to be

actionable. See United States ex rel. Winkler v. BAE Sys., No. 10-cv-13558, 957 F. Supp. 2d 856,

2013 WL 3724784, at *18 (dismissing § 3729(a)(1)(B) claim because relator failed to "plead a

connection between the alleged fraud and an actual claim made to the government"); see also U.S.

ex rel. Fox Rx, Inc. v. Omnicare, Inc., No. 1:11-CV-962-WSD, 2013 U.S. Dist. LEXIS 75696, at

*4 (N.D. Ga. May 17, 2013) ("To state a claim under either [§ 3729(a)(1)(A) or (a)(1)(B)], a relator

must allege a 'false claim.' Under subsection (a)(1)(B), a relator is required also to allege a 'false

record or statement.' Both provisions are subject to the heightened pleading requirements of Rule

9(b).").




                                                   13

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 13 of 21 PageID #: 771
          As in the Section (a)(1)(A) claim, Plaintiffs have failed to plead the connection between

any false statement allegedly made by Dr. Smith and a false claim actually made and paid to the

government. As the Complaint acknowledges, Dr. Smith was not responsible for providing care

to CPS patients. As a result, he did not submit claims for any testing that he or any other provider

ordered. The Complaint does allege, upon information and belief, that Dr. Smith is a Medicare

provider and that he “pressured” his providers to order unnecessary testing in order to maximize

his compensation. Doc. 65, ¶¶ 282, 408. Those conclusory allegations, without more, are

insufficient to state a claim under Section (a)(1)(B) because it presents no causal connection

between any false statement made by Dr. Smith and false claims submitted to the government.

The Plaintiffs may not “rely on a too-attenuated chain connecting alleged false statements to the

submission of claims” to adequately plead a claim under the FCA. Bristol-Myers Squibb, 674 F.3d

at 915.

          Similarly, Plaintiffs’ claims under Section (a)(1)(G) fail to plead Dr. Smith’s culpability

with the requisite particularity. This section of the FCA imposes civil liability on “any person who

… knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or

transmit money or property to the Government,” including for obligations arising . . . from the

retention of any overpayment.” 31 U.S.C. § 3729(a)(1)(G). Under this section, a plaintiff must

“allege facts that show defendants received overpayments from the government and failed to

refund those payments.” Bristol-Myers Squibb, 674 F.3d at 916 (citing 31 U.S.C. § 3729(a)(1)G);

Prather, 838 F.3d at 774). A plaintiff may also “plead[] adequate ‘proof that the defendant made

a false record or statement at a time that the defendant owed to the government an obligation’—a

duty to pay money or property.” Bristol-Myers Squibb, 674 F.3d at 916 (quoting Chesbrough, 655

F.3d at 473). Here, the Complaint alleges that Dr. Smith was not providing patient care and was



                                                  14

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 14 of 21 PageID #: 772
compensated by CPS for the administrative services he provided at the CPS clinics he managed.

Doc. 65, ¶ 282. Accordingly, Dr. Smith did not receive any overpayments from the government

because he did not submit claims to the government. Only CPS submitted claims to, and received

overpayments, from the government. In addition, as with the Section (a)(1)(A) and (B) claims, the

Plaintiffs have failed to identify with specificity what false statements that Dr. Smith made related

to claims made for government payment.           Further, the Plaintiffs have not alleged any facts

suggesting that Dr. Smith was under an affirmative obligation to pay the government money or

property at the time that he made these alleged false statements, thereby negating Plaintiffs’

Section (a)(1)(G) claim.

           Because Plaintiffs have failed to adequately allege with particularity the allegedly false

statement made by Dr. Smith which resulted in the payment of false claims, their claims under

Sections (a)(1)(B) and (a)(1)(G) the FCA and claims under the TMFCA fail as a matter of law and

should be dismissed.

     II.           Plaintiffs’ Remaining Claims Against Dr. Smith Fail To State a Claim Upon
                   Which Relief Can be Granted.

           In addition to the claims under the FCA and TMFCA, Plaintiffs also assert a claim under

the Federal Priority Statute and Fraudulent Conveyances statute, 31 U.S.C. § 3713 and a number

of state law claims against Dr. Smith. All of these claims fail as a matter of law and should be

dismissed.

              A.      Dr. Smith was not an Owner of CPS and Did Not Direct Payment of Its
                      Assets.

           Plaintiffs assert a claim under the Federal Priority Statute and Fraudulent Conveyances

Statute, 31 U.S.C. § 3713, alleging that CPS continued to pay profits to the Owners and pay debts

to others despite knowing that the United States had claims against CPS and the Owners. Doc. 65,



                                                   15

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 15 of 21 PageID #: 773
¶¶ 453–461. The Complaint does not allege that Dr. Smith was an owner or executive of CPS or

that he had any decision-making authority regarding the dispersion of profits or payments to

creditors. It also does not allege that the clinics he oversaw disbursed payments to creditors or to

the Owners of CPS. Because Dr. Smith was not in a leadership position at CPS and did not direct

the payments of its assets, this claim fails to state a claim against Dr. Smith and should be

dismissed.

             B.     Plaintiffs’ Common Law Fraud Claims Fails Because It Does Not Meet the
                    Pleading Standard of Rule 9(b).

         Plaintiffs’ also assert a common law fraud claim against Dr. Smith. Doc. 65, ¶¶ 471–77.

This claim, like those asserted under the False Claims Act, fail because the Plaintiffs do not plead

this claim with the particularity required under Rule 9(b). This claim is governed by federal

common law because it “involves rights of the United States under a nationwide federal program.”

United States v. Rogan, 459 F. Supp. 2d 692, 721 (N.D. Ill. 2006) aff’d 517 F.3d 449 (7th Cir.

2008); see also United States v. Applied Pharmacy Consultants, Inc., 182 F.3d 603, 606 (8th Cir.

1999).    In order to state a claim for common law fraud, a plaintiff must allege: “(1) a false

statement of material fact, (2) knowledge or belief of the falsity of the party making, it, (3) intention

to induce the party to act, (4) action by the other party in reliance of the truth of the statements,

and (4) damages to the other party resulting from such reliance.” Id. (quoting Indemnified Capital

Invs., SA v. R.J. O’Brien & Assocs., Inc., 12 F.3d 1406, 1412 (7th Cir. 1993)).

         Like Plaintiffs’ FCA claims, the common law fraud claim must meet the Rule 9(b)

particularity standard. “We interpret Rule 9(b) as requiring the plaintiffs to allege the time, place,

and content of the alleged misrepresentation on which he or she relied; the fraudulent scheme; the

fraudulent intent of the defendants; and the injury resulting from the fraud.” Cataldo v. United

States Steel Corp., 676 F.3d 542, 551 (6th Cir. 2012) (quoting Bennett v. MIS Corp., 607 F.3d

                                                   16

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 16 of 21 PageID #: 774
1076 (6th Cir. 2010)). Plaintiffs’ Complaint does not allege the key facts necessary to sustain its

fraud claim. Plaintiffs assert that Dr. Smith pressured his providers to order unnecessary medical

tests in order to maximize his compensation, Doc. 65, ¶ 282, but fail to identify how he asserted

this pressure, what providers he allegedly pressured, or when and where this alleged pressure took

place. Plaintiffs have also not alleged that Dr. Smith asserted this pressure with the express intent

of defrauding the government. In sum, Plaintiffs have failed to allege the “time, place, and

content” of the alleged misrepresentations made by Dr. Smith. For these reasons, Plaintiffs’

common law fraud claim should be dismissed.

       Even if the fraud claim is not dismissed, the Plaintiffs should be limited to the amount that

the government can show Dr. Smith received wrongfully. “Recovery on a claim for fraud is limited

to the amount improperly provided to the defendant.” United States ex rel. Robinson-Hill v.

Nurses’ Registry & Home Health Corp., Case No. 5:08-145-KKC, 2015 U.S. Dist. LEXIS 68222,

*9 (E.D. Ky. May 27, 2015). Thus, the Plaintiffs could recover any funds that were erroneously

paid to Dr. Smith, but could not recover punitive damages or penalties. For this reason, any claim

for punitive damages or penalties under this theory should be dismissed.


           C.      The Payment by Mistake and Unjust Enrichment Claims Should be
                   Dismissed Because Dr. Smith Did Not Receive Payment Through His
                   Control of CPS.

       Plaintiffs also assert claims for common law payment by mistake and unjust enrichment.

In order to state a claim for common law unjust enrichment, the Plaintiffs must allege “(1) the

Government had a reasonable expectation of payment, (2) [the defendant] should reasonably

expect to pay, or (3) ‘society’s reasonable expectations of person and property would be defeated

by nonpayment.’” Rogan, 459 F. Supp. 2d at 728 (quoting Provident Life & Accident Ins. Co v.

Waller, 906 F.2d 985, 993–94 (4th Cir. 1990)). Similarly, under a payment by mistake theory, the

                                                 17

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 17 of 21 PageID #: 775
Plaintiffs must show “(1) a payment was made; (2) the payment was made based on a mistake,

error, or that it was illegally made; and (3) the party receiving the payment did not have the right

to the payment.” United States ex rel. Norris v. Anderson, 271 F. Supp. 3d 950, 959 (M.D. Tenn.

2017).

         Both of these claims fail because Dr. Smith did not submit any claims to Medicare or

TennCare or receive any reimbursement for clinical services, medical testing, or durable medical

equipment. As the Complaint explains, Dr. Smith was compensated by CPS for the purchase of

his clinics and for his role as manager of three clinics in East Tennessee. Doc. 65, ¶ 91. The

Complaint does not allege that Dr. Smith was involved in patient care or directly submitted claims

for reimbursement. Further, unlike in cases where non-provider defendants were held liable under

this theory, Dr. Smith did not own or control CPS and did not direct the allegedly wrongful

conduct. See e.g., Norris, 271 F. Supp. 3d at 959 (denying motion to dismiss payment-by-mistake

claim where defendants “owned and controlled” the medical clinics); United States ex rel.

Robinson-Hill v. Nurses’ Registry & Home Health Corp., Case No. 5:08-145-KKC, 2012 U.S.

Dist. LEXIS 14224, *23 (E.D. Ky. October 2, 2012) (holding plaintiff adequately assert unjust

enrichment and payment-of-mistake claims where “individuals received payment indirectly

through his or her control of a company that received those improper payments and the individuals

participated in the wrongful conduct.”). For these reasons, Plaintiffs’ claims should be dismissed.

                                         CONCLUSION

         While Plaintiffs have alleged a wide-ranging scheme related to unnecessary medical

testing, including urine drug testing, genetic testing, and psychological testing, the False Claim

Act claims against Dr. Smith fail because the Plaintiffs have not alleged Dr. Smith’s wrongful

conduct with the required particularity. Further, Plaintiffs have also failed to allege the causal



                                                18

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 18 of 21 PageID #: 776
connection between any alleged misconduct by Dr. Smith and the submission of a representative

false claim to the government. For these reasons, Plaintiffs’ common law fraud claim fails as well.

The Plaintiffs’ remaining claims fail to state a claim upon which relief can be granted because Dr.

Smith did not own, control, or hold a senior leadership position at CPS and did not receive

payments from the government as a result of his ownership or control of CPS. Dr. Smith

respectfully requests that the Complaint be dismissed.

       Respectfully submitted this 7th day of October, 2019.



                                        By: /s/ Daniel T. Swanson
                                            Daniel T. Swanson (BPR No. 023051)
                                            Jessica Jernigan-Johnson (BPR No. 032192)
                                            LONDON & AMBURN, P.C.
                                            607 Market Street, Suite 900
                                            Knoxville, TN 37902
                                            Phone: (865) 637-0203
                                            Fax: (865) 637-4850
                                            dswanson@londonamburn.com
                                            jjerniganjohnson@londonamburn.com

                                             Counsel for Defendant Russell S. Smith, D.C.




                                                19

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 19 of 21 PageID #: 777
                                CERTIFICATE OF SERVICE

        I hereby certify that on October 7, 2019, a true and correct copy of the foregoing was
filed via the Court’s CM/ECF system, which will send notification of such filing to the following
counsel of record:


Kara F. Sweet                                       Jerry E. Martin
US Attorney’s Office                                Seth Marcus Hyatt
Middle District of Tennessee                        Barrett Johnston Martin & Garrison, LLC
110 Ninth Avenue S, Suite A-961                     Bank of America Plaza
Nashville, TN                                       414 Union Street, Suite 900
kara.sweet@usdoj.gov                                Nashville, TN 37219
                                                    jmartin@barrettjohnston.com
Philip H. Bangle                                    shyatt@barrettjohnston.com
Tennessee Attorney General’s Office
P.O. Box 20207                                      Irwin B. Venick
Nashville, TN 37202                                 Dobbins, Venick, Kuhn & Byassee, PLLC
philip.bangle@ag.tn.gov                             210 25th Avenue, N Suite 1010
                                                    Nashville, TN 37203
W. Gary Blackburn                                   Irwinv@dvlawfirm.com
Bryant B. Kroll
The Blackburn Firm, PLLC                            Amy L. Easton
213 Fifth Avenue North, Suite 300                   Colette G. Matzzie
Nashville, TN 37219                                 Phillips &Cohen LLP
gblackburn@wgaryblackburn.com                       2000 Massachusetts Avenue, N.W.
bkroll@wgaryblackburn.com                           Washington, DC 20036
                                                    Aeaston@phillipsandcohen.com
Jeffery S. Roberts                                  Cmatzzie@phillipsandcohen.com
Jeffery S. Roberts and Associates, PLC
213 Fifth Avenue North, Suite 300                   O. Stephen Montagnet, III
Nashville, TN 37219                                 Zachary M. Bonner
jeff@middletninjury.com                             McCraney Montagnet Quin &Noble, PLLC
                                                    602 Steed Road Suite 200
Don McKenna                                         Ridgeland, MS 39157
Randi McCoy                                         Smontagnet@mmgnlaw.com
Hare, Wynn, Newell & Newton, LLP                    Zbonner@mmgnlaw.com
2025 Third Avenue N, Suite 800
Birmingham, AL 35203                                Emily Stabile
don@hwnn.com                                        Phillips &Cohen LLP
randi@hwnn.com                                      100 The Embarcadero Suite 300
                                                    San Francisco, CA 94105
                                                    Estabile@pcsf.com




                                               20

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 20 of 21 PageID #: 778
Andrew F. Solinger                                  Edward M. Yarbrough
Jennifer L. Weaver                                  Justin W. Adams
L. Wells Trompeter                                  Bone McAllester Norton, PLLC
Waller, Lansden, Dortch &Davis, LLP                 511 Union St., Suite 1600
Nashville City Center                               Nashville, TN 37219
511 Union Street Suite 2700                         eyarbrough@bonelaw.com
Nashville, TN 37219                                 wjadams@bonelaw.com
Andrew.solinger@wallerlaw.com
Jennifer.weaver@wallerlaw.com                       Alex Fardon
Wells.Trompeter@wallerlaw.com                       Riley Warnock & Jacobson, PLC
                                                    1906 West End Ave.
Michael Kanovitz                                    Nashville, TN 37203
Loevy & Loevy                                       afardon@rwjplc.com
311 N. Albertson St., 3rd Floor
Chicago, IL 60607                                   Richard Fisher
mike@loevy.com                                      Richard Fisher Law Firm
                                                    1008 Tasso Road NE
Daniel J. Martin                                    Cleveland, TN 37323
Avery B. Pardee                                     Richardfisher4@cs.com
Michael W. Magner
Michael J. O’Brien                                  Sean Estes
Jones Walker LLP                                    Hoyer Law Group, PLLC
420 20th Street N., Suite 1100                      2801 W. Busch Blvd., Ste. 200
Birmingham, AL 35203                                Tampa, FL 33618
danielmartin@joneswalker.com                        sean@hoyerlawgroup.com
apardee@joneswalker.com
mmagner@joneswalker.com
mobrien@joneswalker.com




       Respectfully submitted this 7th day of October, 2019.


                                                   /s/ Daniel T. Swanson
                                                   ATTORNEY




                                              21

  Case 3:16-cv-00549 Document 105 Filed 10/07/19 Page 21 of 21 PageID #: 779
